Exhibit AGREEMENT AND PLAN OF MERGER Between MAXCURE PHARMACEUTICAL, INC., and APRO BIO PHARMACEUTICAL CORPORATION Dated as of March 18, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS SECTION 1.01. Certain Defined Terms ARTICLE II THE MERGER SECTION 2.01. The Merger SECTION 2.02. Effective Time SECTION 2.03. Effect of the Merger SECTION 2.04. Articles of Incorporation; Bylaws SECTION 2.05. Directors and Officers SECTION 2.06. Effect on Capital Stock SECTION 2.07. Dissenting Shares SECTION 2.08. Surrender of Certificates SECTION 2.09. No Further Ownership Rights in Apro Common Stock SECTION 2.10. Lost, Stolen or Destroyed Certificates SECTION 2.11. Taking of Necessary Action; Further Action ARTICLE III REPRESENTATIONS AND WARRANTIES OF Apro SECTION 3.01. Organization, Authority and Qualification of Apro SECTION 3.02. Capital Stock of Apro; Ownership of the Shares SECTION 3.03. Subsidiaries SECTION 3.04. Corporate Books and Records SECTION 3.05. No Conflict SECTION 3.06. Governmental Consents and Approvals SECTION 3.07 Brokers SECTION 3.08. Financial Information/Books and Records SECTION 3.09. No Undisclosed Liabilities SECTION 3.10. Conduct in the Ordinary Course; Absence of Certain Changes, Events and Conditions SECTION 3.11. Litigation SECTION 3.12. Certain Interests SECTION 3.13. Material Contracts SECTION 3.14. Intellectual Property SECTION 3.15. Real Property SECTION 3.16. Labor Matters SECTION 3.17. Key Employees SECTION 3.18. Taxes SECTION 3.19. Insurance SECTION 3.20. Approval Requirements Page 1 of 33 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY SECTION 4.01. Organization and Authority SECTION 4.02. Capital Stock of Company; Ownership of the Shares SECTION 4.03. Subsidiaries SECTION 4.04. Corporate Books and Records SECTION 4.05. No Conflict SECTION 4.06. Governmental Consents and Approvals SECTION 4.07 Brokers SECTION 4.08. Financial Information/Books and Records SECTION 4.09. No Undisclosed Liabilities SECTION 4.10. Conduct in the Ordinary Course; Absence of Certain Changes, Events and Conditions SECTION 4.11. Litigation SECTION 4.12. Certain Interests SECTION 4.13. Material Contracts SECTION 4.14. Intellectual Property SECTION 4.15. Real Property SECTION 4.16. Labor Matters SECTION 4.17. Key Employees SECTION 4.18. Taxes SECTION 4.19. Insurance SECTION 4.20. Voting Requirements ARTICLE V ADDITIONAL AGREEMENTS SECTION 5.01. Conduct of Business Prior to the Closing SECTION 5.02. Access to Information SECTION 5.03. Regulatory and Other Authorizations; Notices and Consents SECTION 5.04. Notice of Developments SECTION 5.05. No Solicitation or Negotiation SECTION 5.06. Further Action SECTION 5.07. Conduct of Business by Apro ARTICLE VI ADDITIONAL STOCK, OPTION OR WARRANT ISSUANCES SECTION 6.01. Company Issuances SECTION 6.02. Apro Issuances ARTICLE VII ADDITIONAL AGREEMENTS SECTION 7.01. Apro Shareholder Approval SECTION 7.02. Exemption from Registration SECTION 7.03 University of Colorado License Agreement SECTION 7.04 ARTICLE VIII CONDITIONS TO CLOSING SECTION 8.01. Conditions to Obligations of Each of the Company and Apro SECTION 8.02. Conditions to Obligations of Apro SECTION 8.03. Conditions to Obligations of the Company ARTICLE IX SURVIVAL SECTION 9.01. Survival of Representations and Warranties Page 2 of 33 ARTICLE X TERMINATION AND WAIVER SECTION 10.01. Termination SECTION 10.02. Effect of Termination SECTION 10.03. Waiver ARTICLE XI GENERAL PROVISIONS SECTION 11.01. Expenses SECTION 11.02. Notices SECTION 11.03. Public Announcements SECTION 11.04. Headings SECTION 11.05. Severability SECTION 11.06. Entire Agreement SECTION 11.07. Assignment SECTION 11.08. No Third Party Beneficiaries SECTION 11.09. Amendment SECTION 11.10. Governing Law SECTION 11.11. Counterparts Page 3 of 33 AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as ofMarch 18, 2008 (the "Agreement"), betweenMaxCure Pharmaceutical, Inc., a Colorado corporation (the “Company”) and Apro Bio Pharmaceutical Corporation, a Utah corporation ("Apro"). W I T N E S S E T H: WHEREAS, the Boards of Directors ofApro and the Company have each determined that it is in the best interests of their respective shareholders for the Company to acquire Apro through a reverse merger upon the terms and subject to the conditions set forth herein; WHEREAS, in furtherance of such acquisition, the Boards of Directors of Apro and the Company have each approved the merger (the "Merger") of Apro with and into the Company upon the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, Apro and the Company hereby agree as follows: ARTICLE IDEFINITIONS SECTION 1.01. Certain Defined Terms.
